Case 3:19-cv-01426-BJD-MCR Document 29 Filed 02/23/21 Page 1 of 3 PagelD 147

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

KAYLA KACZOR,
Plaintiff,
Vv. Case No.: 3:19-cv-1426-J-39MCR
ALBANESE ENTERPRISES, INC.,
d/b/a PARADISE GENTLEMEN’S
CLUB, a Florida Profit Corporation,
FAMILY ENTERTAINMENT, LLC,
d/b/a LIVE BAR, a Florida Limited
Liability Company, and KLODIAN
FERRA, individually,

Defendant.

ORDER

THIS CAUSE is before the Court on the Report and Recommendation
(Doc. 28; Report), entered by the Honorable Monte C. Richardson, United
States Magistrate Judge, on December 31, 2020. In the Report, the Magistrate
Judge recommends that the Court grant the Joint Motion for Approval of
Settlement and Dismissal With Prejudice (Doc. 25). Report at 7. No party filed
an objection to the Report and the time to do so has passed. Accordingly, the
matter is ripe for review.

The Court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no
Case 3:19-cv-01426-BJD-MCR Document 29 Filed 02/23/21 Page 2 of 3 PagelD 148

specific objections to findings of fact are filed, the district judge is not required

to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

 

776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). Further, if no
objections to a magistrate judge’s report and recommendation are filed, the
district court reviews legal conclusions only for plain error and only if
necessary in the interests of justice. Shepherd v. Wilson, 663 F. App’x 813, 816
(11th Cir. 2016); see also Mitchell v. United States, 612 F. App’x 542, 545 (11th
Cir. 2015) (noting that under 11th Circuit Rule 3-1, the appellant would have
waived his ability to object to the district court’s final order on a report and
recommendation where appellant failed to object to that report and
recommendation). “Under plain error review, we can correct an error only
when (1) an error has occurred, (2) the error was plain, (8) the error affected
substantial rights, and (4) the error seriously affects the fairness, integrity or

”

public reputation of judicial proceedings.” Symonette v. V.A. Leasing Corp.,
648 F. App’x 787, 790 (11th Cir. 2016) (citing Farley v. Nationwide Mut. Ins.
Co., 197 F.3d 13822, 1829 (11th Cir. 1999)). Upon independent review of the

entire record, the undersigned finds no plain error in the Report.

Accordingly, it is hereby

ORDERED:
1. The Magistrate Judge’s Report and Recommendation (Doc. 28) is

ADOPTED as the opinion of the Court.
Case 3:19-cv-01426-BJD-MCR Document 29 Filed 02/23/21 Page 3 of 3 PagelD 149

2. The parties’ Joint Motion for Approval of Settlement and
Dismissal With Prejudice (Doc. 25) is hereby GRANTED.

3. The Settlement Agreement and Release (Doc. 25-1) is
APPROVED as a fair and reasonable compromise of Plaintiffs FLSA claim.

4. This case is DISMSSED with prejudice.

5. The Clerk of the Court is DIRECTED to terminate all deadlines
and motions, and to close this case.

a
DONE AND ORDERED in Jacksonville, Florida, this 23 _ day of

€ Wh. .
wf

BRIAN J. DAVISY
United States District Judge

February, 2021.

 

Copies furnished to:

Honorable Monte C. Richardson
United States Magistrate Judge

Counsel of Record
Unrepresented Parties

ap
